      Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 1 of 15 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

GREGORIO ARISTA, on behalf of himself                      Civil Action
and all other similarly situated
employees, known and unknown,

                      Plaintiff,
       v.

NARY’S GRILL & PIZZA, INC., an Illinois       No.
corporation,
LEONEL RODRIGUEZ, SR., individually,
LEONEL RODRIGUEZ, JR., individually,
and
BARBARA RODRIGUEZ, individually,

                      Defendants.                           JURY DEMAND

                                          COMPLAINT

       By and through his attorneys of record and on behalf of himself and all other

similarly situated employees, known and unknown, the plaintiff, GREGORIO ARISTA, (the

“Plaintiff”) complains of the defendants, NARY’S GRILL & PIZZA, INC., an Illinois

corporation, LEONEL RODRIGUEZ, SR., individually, LEONEL RODRIGUEZ, JR., individually,

and BARBARA RODRIGUEZ, individually, (collectively the “Defendants”).                Pleading

hypothetically and in the alternative, the Plaintiff allege as follows:

 I.         INTRODUCTION

       1.      This action arises under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., as a result of the Defendants’ failure to pay the Plaintiff and other

similarly situated employees of the Defendants time and one-half compensation for the

overtime (in excess of 40 in any given week) hours they worked; in Count I, the Plaintiff

brings a claim pursuant to Section 216(b) of the FLSA.
        Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 2 of 15 PageID #:1




         2.     In Count II, the Plaintiff brings a supplemental claims under the Illinois

Minimum Wage Law, 829 ILCS 105/1 et seq. and, in Count III, the Plaintiff brings a

supplemental claim under the Chicago Minimum Wage Ordinance (“CMWO”) Chicago

Municipal Code (Ill.) § 1-24-010 et seq.

         3.     In Count IV, the Plaintiff brings a supplemental, common law claim for

assault against the defendant, LEONEL RODRIGUEZ, SR.; in Count V, the Plaintiff brings a

common claim for assault against the defendant, NARY’S GRILL & PIZZA, INC., under the

doctrine of respondeat superior.

 II.          THE PARTIES

         4.     The Plaintiff is an individual who is domiciled in Illinois and who resides

within the Northern District of Illinois.

         5.     The following defendants are individuals who are domiciled in Illinois and

who reside within the Northern District of Illinois: a) LEONEL RODRIGUEZ, SR.; b) LEONEL

RODERIGUEZ, JR.; and c) BARABARA RODRIGUEZ.

         6.     The defendant, NARY’S GRILL & PIZZA, INC. (“NGPI”), is an Illinois

corporation whose: a) registered office is located at or near 4230 ½ Archer Avenue,

Chicago, IL 60632; and b) principal place of business is located at or near 4230 ½ Archer

Avenue, Chicago, IL 60632.

 III.         JURISDICTION AND VENUE

         7.     Federal question jurisdiction is conferred on this Court by Section 16(b) of

the FLSA and 28 U.S.C. §1331.

         8.     Venue is proper as the acts or omissions that gave rise to the claims alleged

herein occurred within this judicial district.
                                                 2
       Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 3 of 15 PageID #:1




        9.      Further, venue is proper pursuant to 28 U.S.C. § 1391, because NGPI has its

principal places of business, at or near 4230 ½ Archer Avenue, Chicago, IL 60632.

 IV.          COLLECTIVE ACTION UNDER THE FLSA

        10.     The Plaintiff brings this case as a Collective action under the FLSA on behalf

of himself and all known and unknown similarly situated employees (the “Collective

Class”), and in accord with Section 16(b) of the FLSA, the Plaintiff has given written

consent to bring such an action (attached as Exhibit A).

        11.     The Collective Class is defined as: all current and former employees of the

Defendants who were/are paid on an hourly basis, who have worked more than 40 hours in

at least one week and/or who could be allowed to work more than 40 hours in any given

week now or in the future.

 V.           GENERAL ALLEGATIONS

        12.     NGPI is a family business and the individual defendants are close family

members.

        13.     At all times relevant to this action, the Defendants have been engaged in the

business of a restaurant open to the general public within the Northern District of Illinois.

        14.     The Plaintiff was employed by the Defendants from about October, 2014,

through December 6, 2018, when he was fired.

        15.     Being employed at the Defendants’ restaurant, and working on a daily basis,

the Plaintiff had an opportunity to observe the Defendants’ business volume.

        16.     Upon information and belief, NGPI had gross receipts in excess of

$500,000.00 in: a) 2014; b) 2015; c) 2016; d) 2017; e) the twelve-month period between

and including April 1, 2017 and March 31, 2018; f) the twelve-month period between and
                                               3
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 4 of 15 PageID #:1




including July 1, 2017 and June 30, 2018; and g) the twelve-month period between and

including October 1, 2017 and September 30, 2018.

       17.    Upon information and belief, one or more of the following statements is true:

NGPI had gross receipts in excess of $500,000.00 in: a) 2014; b) 2015; c) 2016; d) 2017; e)

the twelve-month period between and including April 1, 2017 and March 31, 2018; f) the

twelve-month period between and including July 1, 2017 and June 30, 2018; and g) the

twelve-month period between and including October 1, 2017 and September 30, 2018.

       18.    At all times relevant to this action, each of the Defendants had the power to:

a) direct the Plaintiff’s work and that of the Collective Class members; b) set the Plaintiff’s

work schedule and those of the Collective Class members; c) access and review the

Plaintiff’s work time and payroll records and those of the Collective Class members; d)

control the NGPI’s human resources and payroll functions relative to the Plaintiff and the

Collective Class members; and e) hire and fire the Plaintiff and the Collective Class

members.

       19.    At all times relevant to this action, on a day-to-day basis LEONEL

RODRIGUEZ, SR.: a) directed the Plaintiff’s work and that of the Collective Class members;

b) set the Plaintiff’s work schedule and those of the Collective Class members; b)

maintained the Plaintiff’s work time and payroll records and those of the Collective Class

members; c) had direct control over the Defendants’ human resources and payroll

functions relative to the Plaintiff and the Collective Class members.

       20.    At all times relevant to this action, on a day-to-day basis LEONEL

RODRIGUEZ, JR.: a) directed the Plaintiff’s work and that of the Collective Class members;

b) set the Plaintiff’s work schedule and those of the Collective Class members; b)
                                              4
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 5 of 15 PageID #:1




maintained the Plaintiff’s work time and payroll records and those of the Collective Class

members; c) had direct control over the Defendants’ human resources and payroll

functions relative to the Plaintiff and the Collective Class members.

       21.    At all times relevant to this action, on a day-to-day basis BARBARA

RODRIGUEZ: a) maintained the Plaintiff’s work time and payroll records and those of the

Collective Class members; and b) had direct control over the Defendants’ human resources

and payroll functions relative to the Plaintiff and the Collective Class members.

       22.    At all times relevant to this action: a) LEONEL RODRIGUEZ, SR. was/is the

president of NGPI; b) LEONEL RODRIGUEZ, JR. was/is the corporate secretary of NGPI; and

c) upon information and belief, BARBARA RODRIGUEZ was/is a corporate officer of NGPI.

       23.    At all times relevant to this action: a) LEONEL RODRIGUEZ, SR. was/is an

owner or stakeholder of NGPI; b) LEONEL RODRIGUEZ, JR. was/is an owner or stakeholder

of NGPI; and c) upon information and belief, BARBARA RODRIGUEZ was/is an owner or

stakeholder of NGPI.

       24.    At all times relevant to this action, NGPI operated, controlled and/or

constituted an “enterprise” within the meaning of Section 3(r) of the FLSA.

       25.    During the course of his employment by the Defendants, the Plaintiff and the

Collective Class members handled/handle goods that moved in interstate commerce

including but not limited to perishable produce, canned and bottled beverages, flour and

cardboard and/or paper packaging.

       26.    At all times relevant to this action, the Defendants, and each of them, were

the Plaintiff’s “employer” within the meaning of Section 3(a) and (d) of the FLSA in that the

Defendants acted directly or indirectly in the interest of the “employer” in relation to the
                                              5
        Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 6 of 15 PageID #:1




employee plaintiffs represented herein, and are therefore jointly and severally liable for the

unpaid wages and other relief sought herein.

         27.   At all times relevant to this action, the Defendants, and each of them, were

the Plaintiff’s “employer” within the meaning of Section 3(c) of the IMWL in that the

Defendants acted directly or indirectly in the interest of the “employer” in relation to the

employee plaintiffs represented herein, and are therefore jointly and severally liable for the

unpaid wages and other relief sought herein.

         28.   At all times relevant to this action, the Plaintiff was an “employee” of the

Defendants within the meaning of Section 3(e)(1) of the FLSA.

         29.   At all times relevant to this action, the members of the Collective Class

were/are “employees” of the Defendants within the meaning of Section 3(e)(1) of the

FLSA.

         30.   At all times relevant to this action, the Plaintiff was an “employee” of the

Defendants within the meaning of Section 3(d) of the IMWL.

         31.   At all times relevant to this action, the Plaintiff was a “covered employee”

within the meaning of Section 1-24-010 of the CMWO.

         32.   At all times relevant to this action, the Defendants, and each of them, were

the Plaintiff’s “employer” within the meaning of Section 1-24-010 of the CMWO.

         33.   During the course of their employment by the Defendants, the Plaintiff and

the Collective Class members were/are not exempt from the maximum hour (overtime)

provisions of the FLSA, the IMWL and/or the CMWO.

         34.   Initially, when the Plaintiff was hired, he worked part-time (less than 40

hours in any given week).
                                               6
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 7 of 15 PageID #:1




       35.      In or about January, 2015, the Defendants began allowing the Plaintiff to

work full-time (40 hours in any given week or more).

       36.      From about January, 2015 until the termination of his employment, the

Defendants allowed the Plaintiff to work an average of 54 hours per week: the Plaintiff

typically worked Monday through Saturday, 11:00 a.m. to 7:00 p.m., and often was allowed

to work past 7:00 p.m.

       37.      The Plaintiff was encouraged and allowed to work through his lunch breaks

and eat “on the fly” while working.

       38.      Occasionally, as all employees do, the Plaintiff would take days off and would

arrive late or leave early but, for the most part, he kept the schedule described above.

Accordingly, the Plaintiff typically worked about 54 hours per week with occasional

fluctuations.

       39.      During the course of the Plaintiff’s employment by the Defendants, the

Defendants paid the Plaintiff by the hour.

       40.      Specifically, the Defendants paid the Plaintiff as the rate of $13.00 per hour.

       41.      However, the Defendants failed and refused to pay the Plaintiff overtime

premiums for the hours he worked in excess of 40 each week – in other words, the

Defendants paid the Plaintiff at his “straight” or regular rate for the hours he worked, and

failed to add an overtime premium for the overtime (in excess of 40 in any given week)

hours he worked.

                The Defendants’ Scheme to Avoid Paying Overtime Compensation

       42.      The Defendants did not use a punch clock, biometric time clock, or other

method by which the Plaintiff and the Collective Class members could log their own work
                                                7
      Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 8 of 15 PageID #:1




time. Instead, the Defendants simply logged their work time themselves, without input or

action by the Plaintiff or the Collective Class members.

        43.     The Defendants paid the Plaintiff in cash instead of by check.

        44.     The Defendants failed to provide the Plaintiff with pay stubs indicating his

hourly rate and the number of hours he worked each week.

        45.     The Defendants failed to keep an accurate record of the Plaintiff’s work time

and pay. For example, on at least one occasion when the Plaintiff asked the Defendants for

a letter verifying his employment, the Defendants provided the letter but grossly

underreported the Plaintiff’s pay in the letter.

        46.     The Defendants engaged in the actions described in the preceding paragraph

in order to obfuscate their improper and illegal payroll practices.

        47.     During the course of his employment, the Plaintiff was unaware of his rights

under the FLSA, the IMWL and the CMWO; upon information and belief, the Collective Class

members were and are unaware of their rights under the FLSA, the IMWL and the CMWO.

        48.     The Defendants failed to display a poster, or any other literature, that would

have apprised the Plaintiff and the Collective Class members of their rights under the FLSA,

the IMWL and the CMWO and, as a result, the statutes of limitation applicable to their

claims have been tolled under the doctrine announced in Bonham v. Dresser Industries,

Inc., 569 F.2d 187 (3d Cir. 1978) (see also Chavez v. Don Stoltzner Mason Contr., Inc., 2010

U.S. Dist. LEXIS 33289 (Aspen, J.), Cisneros v. Jinny Beauty Supply Co., Inc., 2004 U.S. Dist.

LEXIS 2094 (Grady, J.) and Cortez v. Medina's Landscaping, 2002 U.S. Dist. LEXIS 18831

(Gottschall, J.).


                                               8
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 9 of 15 PageID #:1




       49.    The Defendants used the methods described above as part of their scheme to

avoid paying the Plaintiff and the Collective Class members overtime compensation at the

rates required by law.

       50.    Upon information and belief, the Defendants continue the practice of failing

to pay overtime premiums to the Collective Class members through the present day.

                                          COUNT I
                          (Violation of the FLSA – all Defendants)

       51.    The Plaintiff re-alleges the foregoing paragraphs.

       52.    Among other ways, the Defendants violated the FLSA by:

              a. failing to pay the Plaintiff at a rate not less than one and one-half times
                 his regular, hourly rate, for the overtime hours (in excess of 40 in any
                 given week) he worked;

              b. failing to provide the Plaintiff with pay stubs that accurately listed his
                 hourly wage rate and the number of hours he worked each week;

              c. failing to accurately record the number of hours that the Plaintiff worked
                 each week; and

              d. failing to hang and display a poster in a prominent location accessible to
                 the Plaintiff, which poster would have informed the Plaintiff of his rights
                 under the FLSA.

       53.    Among other ways, the Defendants also violated, and continue to violate, the

FLSA by:

              a. failing to pay the Collective Class members at rates not less than one and
                 one-half times their respective, regular, hourly rates for the overtime
                 hours they worked;

              b. failing to provide the Collective Class members with pay stubs that
                 accurately listed/list their respective hourly wage rates and the number
                 of hours they worked/work each week;

              c. failing to accurately record the number of hours that the Collective Class
                 members worked/work each week; and
                                             9
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 10 of 15 PageID #:1




                 d. failing to hang and display a poster in a prominent location accessible to
                    the Collective Class members, which poster would have informed the
                    Collective Class members of their rights under the FLSA.

          54.    The Defendants’ violation of the FLSA was willful in that the Defendants were

aware or should have been aware of their obligations under the FLSA, but nevertheless

attempted to circumvent its provisions.

          55.    As a direct and proximate result of the Defendants’ violation of the FLSA, the

Plaintiff was damaged in that he suffered pecuniary loss.

          56.    As a direct and proximate result of the Defendants’ violation of the FLSA, the

Collective Class members were damaged in that they suffered pecuniary loss.

          57.    The Defendants failed to take affirmative steps to ascertain their obligations

under the FLSA.

          WHEREFORE the Plaintiff, on behalf of themselves and the Collective Class, pray for

judgment in his favor and against the Defendants, and each of them, and for the following

relief:

          A. damages in an amount equal to the unpaid overtime compensation due and
             owing to the plaintiffs for each hour the plaintiffs worked in excess of 40 in any
             given week, but for which the Defendants failed to pay the plaintiffs at rates not
             less than one and one-half times their respective, regular, hourly rates (in no
             case less than one and one-half times the CMWO’s mandatory minimum rate);

          B. statutory liquidated damages as allowed by the FLSA;

          C. pre- and post-judgment interest on all amounts awarded;

          D. attorneys’ fees, together with costs of suit and collection; and

          E. such further relief as may be fair and just in the premises.



                                                 10
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 11 of 15 PageID #:1




                                          COUNT II
                          (Violation of the IMWL – All Defndants)

       58.    The Plaintiff re-alleges the foregoing paragraphs.

       59.    Any and all Collective Class members who join this action under the “opt-in”

procedure set forth in 29 U.S.C. 216(b) will also affirmatively adopt the allegations in this

Count II.

       60.    Among other ways, the Defendants violated the IMWL by:

              a. failing to pay the Plaintiff at a rate not less than one and one-half times
                 his regular, hourly rate for the overtime hours he worked;

              b. failing to provide the Plaintiff with pay stubs that accurately listed his
                 hourly wage rate and the number of hours he worked each week;

              c. failing to accurately record the number of hours that the Plaintiff worked
                 each week; and

              d. failing to hang and display a poster in a prominent location accessible to
                 the Plaintiff, which poster would have informed the Plaintiff of his rights
                 under the IMWL.

       61.    The Defendants were aware or should have been aware of their obligations

under the IMWL, but nevertheless attempted to circumvent its provisions.

       62.    As a direct and proximate result of the Defendants’ violation of the IMWL, the

Plaintiff was damaged in that he suffered pecuniary loss.

       63.    The Defendants failed to take affirmative steps to ascertain their obligations

under the IMWL.

       WHEREFORE the Plaintiff prays for judgment in his favor and against the

Defendants, and each of them, and for the following relief:

       A. damages in an amount equal to the unpaid overtime compensation due and
          owing to the Plaintiff for each hour the Plaintiff worked in excess of 40 in any
          given week, but for which the Defendants failed to pay the Plaintiff at a rate not
                                             11
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 12 of 15 PageID #:1




             less than one and one-half times his regular, hourly rates (in no case less than
             one and one-half times the CMWO’s mandatory minimum rate);

       B. statutory punitive damages as allowed by the IMWL;

       C. pre- and post-judgment interest on all amounts awarded;

       D. attorneys’ fees, together with costs of suit and collection; and

       E. such further relief as may be fair and just in the premises.

                                           COUNT III
                           (Violation of the CMWO – All Defendants)

       64.      The Plaintiff re-alleges the foregoing paragraphs.

       65.      Any and all Collective Class members who join this action under the “opt-in”

procedure set forth in 29 U.S.C. 216(b) will also affirmatively adopt the allegations in this

Count III.

       66.      The Defendants’ practice of deducting about one-third of the Plaintiffs’ wages

each week caused their respective, hourly rated to fall below the applicable, Chicago

minimum wage rate in certain weeks.

       67.      Among other ways, the Defendants violated the CMWO by:

                a. failing to pay the Plaintiff at a rate not less than one and one-half times
                   his regular, hourly rate for the overtime hours he worked;

                b. failing to provide the Plaintiff with pay stubs that accurately listed his
                   hourly wage rate and the number of hours he worked each week;

                c. failing to accurately record the number of hours that the Plaintiff worked
                   each week; and

                d. failing to hang and display a poster in a prominent location accessible to
                   the Plaintiff, which poster would have informed the Plaintiff of his rights
                   under the CMWO.



                                               12
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 13 of 15 PageID #:1




       68.    The Defendants were aware or should have been aware of their obligations

under the CMWO, but nevertheless attempted to circumvent its provisions.

       69.    As a direct and proximate result of the Defendants’ violation of the CMWO,

the Plaintiff was damaged in that he suffered pecuniary loss.

       70.    The Defendants failed to take affirmative steps to ascertain their obligations

under the CMWO.

       WHEREFORE the Plaintiff prays for judgment in his favor and against the

Defendants, and each of them, and for the following relief:

       A. damages in an amount equal to the unpaid overtime compensation due and
          owing to the Plaintiff for each hour the Plaintiff worked in excess of 40 in any
          given week, but for which the Defendants failed to pay the Plaintiff at a rate not
          less than one and one-half times his regular, hourly rate (in no case less than one
          and one-half times the CMWO’s mandatory minimum rate);

       B. treble damages as allowed by the CMWO;

       C. pre- and post-judgment interest on all amounts awarded;

       D. attorneys’ fees, together with costs of suit and collection; and
          such further relief as may be fair and just in the premises.

                                     COUNT IV
                     (Common Law Assault – LEONEL RODRIGUEZ, SR.)

       71.    The Plaintiff re-alleges the foregoing paragraphs.

       72.    On or about December 6, 2018, the Plaintiff complained to the defendant,

LEONEL RODRIGUEZ, SR., about certain conditions of his employment and those of his wife,

Yanira Linares (a co-employee who is not a member of the Collective Class in that she did

not work in excess of 40 hours in any given week).

       73.    In response to the Plaintiff’s complaints, the defendant, LEONEL RODRIGUEZ,

SR., swung a machete in the Plaintiff’s direction violently and without provocation.
                                              13
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 14 of 15 PageID #:1




       74.    When the defendant, LEONEL RODRIGUEZ, SR., swung the machete in the

Plaintiff’s direction, the Plaintiff apprehended that the machete would strike the Plaintiff.

       75.    The defendant, LEONEL RODRIGUEZ, SR., had no legitimate reason or right to

swing the machete in the Plaintiff’s direction.

       76.    As a direct and proximate result of LEONEL RODRIGUEZ, SR.’s tortious

actions, the Plaintiff was damaged in that he was caused to experience great fear and

apprehension for his safety and bodily integrity.

       77.    As a direct and proximate result of LEONEL RODRIGUEZ, SR.’s tortious

actions, the Plaintiff was damaged in that he was caused to suffer severe emotional distress,

and will in the future continue to suffer severe emotional distress.

       WHEREFORE, the Plaintiff prays for judgment in his favor and against the

defendant, LEONEL RODRIGUEZ, SR., and for the following relief:

       A.     compensatory damages;

       B.     consequential damages;

       C.     punitive damages;

       D.     pre- and post-judgment interest on all amounts awarded; and

       E.     such further relief as may be fair and just in the premises.

                                         COUNT V
                                (Respondeat Superior – NGPI)

       78.    The Plaintiff re-alleges the foregoing paragraphs.

       79.    When LEONEL RODRIGUEZ, SR. assaulted the Plaintiff as described above, he

was acting as NGPI’s president in that, among other things, the assault was perpetrated in



                                              14
     Case: 1:20-cv-00219 Document #: 1 Filed: 01/12/20 Page 15 of 15 PageID #:1




response to the Plaintiff’s complaints about certain conditions of his employment by the

Defendants.

       80.     Under the doctrine of respondeat superior, NGPI is jointly and severally

liable for the tortious actions of LEONEL RODRIGUEZ, SR., as described above.

       WHEREFORE, the Plaintiff prays for judgment in his favor and against the

defendant, NGPI, and for the following relief:

       A.      compensatory damages;

       B.      consequential damages;

       C.      punitive damages;

       D.      pre- and post-judgment interest on all amounts awarded; and

       E.      such further relief as may be fair and just in the premises.

                                        JURY DEMAND

       The Plaintiff demands a trial by jury of all issues set forth herein that are capable of

being tried by a jury.


                                                  Respectfully submitted,

                                                  /s/Paul Luka
                                                  Attorney for Plaintiff


Paul Luka
paul@mendozalaw.net
MENDOZA LAW, P.C.
120 S. State Street, Suite 400
Chicago, IL 60603
(312) 508-6010

Electronic Service of Documents:
service@mendozalaw.net

                                                 15
